5 So. 3d 787 (2009)
Larry CHRISTIAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-1711.
District Court of Appeal of Florida, First District.
March 26, 2009.
Larry Christian, pro se, Appellant; Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Trisha Meggs Pate, Assistant Attorney General, and Philip W. Edwards, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The defendant appeals the sentence imposed by the court following an order granting a motion to correct a previous illegal sentence. Because the error in the previous sentence was not merely a ministerial or clerical error, the defendant was entitled to be present and represented by counsel at the resentencing hearing. See State v. Scott, 439 So. 2d 219 (Fla.1983); McGough v. State, 876 So. 2d 26 (Fla. 1st DCA 2004). The sentence imposed by the court is vacated and the case is remanded to the trial court for resentencing.
DAVIS, BENTON, and PADOVANO, JJ., concur.